Judge Johnson
dissenting.
I respectfully dissent from the majority opinion. The majority fails to find a “distinguishing feature” in plaintiffs business, “the material and probable consequence of which, if unregulated, is to produce substantial injury to the public peace, health, or welfare.” State v. Harris, 216 N.C. 756, 758-59, 6 S.E. 2d 854, 863 (1940). I do find such a distinguishing feature.
The statutes under consideration attempt to regulate the sale of military property originally manufactured for “military service of the United States or the militia of the State of North Carolina.” G.S. 127B-3. I see a legitimate purpose for the State to exercise its police power by regulating any sales of military equipment, particularly sales of tools of destruction such as weapons and paraphernalia used in conjunction with the use of *145weapons. The State has sought to protect the general welfare of the citizens of this State and it is my opinion that the statutes in question constitutionally serve that purpose. Moreover, the probable consequence of allowing military property sales facilities to go unregulated is that stolen military property is likely to be bought and sold at said facilities. The statutorily required maintenance of a log of persons selling or buying property intended for military service may disclose the identities of persons or organizations illegally operating as paramilitary organizations or dealing in stolen goods.
G.S. chap. 127B, Art. 1 tracks the language of G.S. chap. 91. G.S. chap. 91 regulates pawnbrokers. Although G.S. chap. 91 has been in effect since 1983 it has not been declared as unconstitutional. The record keeping and licensing requirements of G.S. chap. 91 and G.S. chap. 127B, Art. 1 are similar. In my opinion the purposes for the State’s exercise of police power, by enactment of G.S. 91-4 and G.S. 127B-4, are basically the same.
I find as persuasive the following reasoning relied upon by the State:
The business of pawnbrokers, because of the facility that it furnishes for the commission of crime and for its concealment, is one which clearly comes within the control of the police power of the state and is properly subject to regulation for the benefit of the public and for the prevention of frauds upon it, and it is unlawful if not conducted under the provisions, restrictions, and requirements of the law. The business is a privilege, not a right, and he who avails himself of it and derives its benefits must bear its burdens and conform to the laws in force regulating the occupation, if it is not illegal. Police regulation of the business of pawnbroking is peculiarly needed because thieves frequently attempt to dispose of stolen goods at places where such business is carried on, and the keepers not infrequently become ‘fences’ for such goods. Under the police power, it is properly within the province of a state, or of a municipality by authority of the state, to designate on what terms and conditions it will permit a pawnbroker to carry on his business, and a very clear abuse of this power must be shown to justify the court in declaring the regulations to be unreasonable and void.
*14654 Am. Jur. 2d Moneylenders and Pawnbrokers sec. 3 (footnotes omitted).
Faced with the extent of illegal activity of a paramilitary nature in this State and the theft of military property from the military bases in this State, I conclude that the legitimate exercise of the State’s police power, by enactment of G.S. 127B, bears a rational and substantial relation to the public order, safety, and general welfare. See In Re Certificate of Need for Aston Park Hospital, Inc., 282 N.C. 542, 193 S.E. 2d 729 (1973). In light of the public’s interest I do not find the provisions of Article I of G.S. 127B to be unduly burdensome. Therefore, I would hold that Article 1 of Chapter 127B of the General Statutes does not violate Article I, section 19 of the North Carolina Constitution.
Finally, I am not convinced of the appropriateness of the summary fashion in which the trial court permanently enjoined the enforcement of an entire statutory scheme enacted by the General Assembly without articulating what, if any, basis it had for declaring as unconstitutional any of the various sections of Article I of G.S. chap. 127B. There is nothing in the trial court’s order which addresses the propriety of severing those sections, if any, which the trial court deemed to be unconstitutional. The trial court’s decision does not, in any way, evidence that “[t]here is a presumption that a particular exercise of the police power is valid and constitutional.” A-S-P Associates v. City of Raleigh, 298 N.C. 207, 226, 258 S.E. 2d 444, 456 (1979). In my opinion it is entirely appropriate for the State to rely upon the presumption of the constitutionality of the statute in question. Moreover, plaintiff has failed to rebut that presumption. Accordingly, for reasons stated hereinabove, I respectfully dissent.